Citation Nr: 1219814	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-27 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disorder, claimed as secondary to service-connected medial and lateral meniscectomies with traumatic arthritis of the left knee status post total knee replacement.

2.  Entitlement to service connection for right knee disorder, claimed as secondary to service-connected medial and lateral meniscectomies with traumatic arthritis of the left knee status post total knee replacement.

3.  Entitlement to service connection for left hip disorder, claimed as secondary to service-connected medial and lateral meniscectomies with traumatic arthritis of the left knee status post total knee replacement.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, May 2008, and October 2008 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a local hearing before a Decision Review Officer (DRO) in May 2009, and at a video conference hearing held before the undersigned Veterans Law Judge in March 2012.  A copy of each transcript is of record.  

The issues of entitlement to service connection for right knee and left hip disorders, claimed as secondary to service-connected medial and lateral meniscectomies with traumatic arthritis of the left knee status post total knee replacement (left knee disorder), are addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The competent, credible, and probative evidence of record does not demonstrate that the current low back disorder is proximately due to or the result of a service connected disability, including aggravation by a service connected disability. 


CONCLUSION OF LAW

A low back disorder is not secondary to service-connected left knee disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an April 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for secondary service connection, the evidence needed to show he had a current disability and that a service-connected disability either caused or aggravated the claimed disability.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The April 2007 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The evidence of record includes VA outpatient treatment records from June 2001 to June 2007, May 2007 private medical statement, October 2007 private magnetic resonance imaging (MRI) report, May 2009 DRO hearing transcript, March 2012 Board hearing transcript, November 2007 and July 2011 VA joints examination reports, June 2009 VA spine examination report, and August 2011 VA addendum opinion.  The VA examiners recorded pertinent examination findings and provided pertinent conclusions, the November 2007 and August 2011 VA physicians also reviewed the Veteran's claims file and medical history, and the November 2007 and July 2011 VA physicians provided supportive rationale for the rendered opinions.  The Board notes that the July 2011 VA examination report with the August 2011 addendum are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The Veteran contends that service connection is warranted for low back disorder, claimed as secondary to service-connected left knee disorder.  Specifically, at the May 2009 DRO hearing, he reported limping on the left leg which makes his back hurt.  At the March 2012 Board hearing, he noticed the pain and problems with his low back about 9 to 10 years after the left knee replacement, which slowly shifted from the left or right knee into the back, and denied seeking any current VA outpatient or private treatment for the low back.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b) (2011).

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

VA outpatient treatment records reveal the Veteran underwent a left total knee replacement in October 2001 and was doing well with no apparent distress in May 2002.  In December 2002, his chief complaint was low back pain, and in April 2003 a history of low back pain for five to six months was noted with an assessment of low back pain due to a combination of factors including altered body mechanics post op, obesity, and degenerative joint disease per lumbar x-ray results.  In February 2005, an assessment of degenerative joint disease of the lumbar spine was documented and a prior history of degeneration of lumbar or lumbosacral intervertebral disc was noted in records from February 2005 to June 2007.

In June 2007, the Veteran submitted a May 2007 private medical statement from Dr. S. N. who referenced the Veteran as a patient and reported there was a problem with the left knee replacement.  The Veteran's pain continued, he was unable to fully bear weight on the left knee, and started developing, in pertinent part, low back pain, due to improper distribution of weight on the other knee.  Such pain increase significantly over the years and the Veteran now walks with a pronounced limp and has difficulty ambulating.  Pursuant to Dr. S. N.'s referral, the Veteran underwent an October 2007 MRI of the lumbosacral spine which showed impressions: (1) moderate central stenosis and severe narrowing of the right and left neural foramina at L4-5 due to disc bulge end plate osteophyte complex and facet arthritis, and (2) moderate narrowing of the right and left neural foramina at L2-3, L3-4, and L5-S1 due to less prominent disc bulge end plate osteophyte complex and facet joint hypertrophy.  

Subsequently, the Veteran was afforded a VA joints examination in connection with the claim on appeal.  Summary of medical history indicated that in 1968, the Veteran had a left knee lateral and medial meniscectomy while on active duty, then after recurrent left knee pain had a total left knee arthroplasty in 2001 at a VA Medical Center in Dallas, Texas.  The reported date of onset was 2005 for lumbar spine pain.  Following the evaluation, x-ray results of the lumbosacral spine revealed, in pertinent part, mild degenerative change with narrowed disc at L5-S1.  After a review of the claims file, the VA examiner opined, in pertinent part, that the low back condition is less likely as not (less than 50/50 probability) caused by or a result of the Veteran's service-connected left knee condition.  He explained that while the osteoarthritic changes at the lumbar spine noted on the October 2007 MRI report could be attributed to wear and tear and altered weight bearing due to arthroplasty, there is significant evidence that this is less likely than not.  Specifically, the MRI report indicated changes that are bilateral and equal, which is consistent with the Veteran's symptoms; therefore, if these changes were solely due to the left knee condition, there would be some disparity on the lumbar spine. 

On VA examination for the spine in June 2009, medical history noted the Veteran began to have difficulty with his back in 2001.  Following the evaluation, with no indication of reviewing the claims file, the VA examiner's impression listed degenerative disc disease of the lumbar spine with back pain, and opined it is less likely than not that the difficulty with the low back is secondary to the left knee and the total knee replacement.

On VA examination for the joints in July 2011, the Veteran reported onset of low back pain somewhere in the early 2000s.  Following the evaluation and without review of the claims file, the VA examiner opined the Veteran's diagnosis of degenerative joint disease of the lumbar spine is less likely as not to have been caused by and the result of active military service or caused by or related to or aggravated by the left knee condition.  He explained that he is unaware of medical authority or peer reviewed medical literature that supports the contingent that a unilateral degenerative joint disease of the knee is a causative factor in the development of degenerative joint disease in the spine, and degenerative disease generally occurs in all weightbearing areas with age.  Subsequently, the same VA physician reviewed the claims file and reported in an August 2011 VA addendum opinion, via an e-mail, that his previous opinion is unchanged.

The Board has the duty to assess the credibility and weight to be given to the evidence. See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In Nieves-Rodriguez, 22 Vet. App. at 302, the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  The Court indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id. at 303.

After review of the record, the Board finds that the preponderance of the competent, credible and probative evidence is against the claim of service connection for low back disorder, claimed as secondary to service-connected left knee disorder.  The Veteran has limited his claim of service connection on the basis that it is secondary to, either by causation or aggravation, the service-connected left knee disability.  Neither the Veteran nor his representative have asserted that the back disability had its onset in service or is otherwise related to active service.  As such, the Board will consider the claim on a secondary basis only.

Evidence in support of the Veteran's claim on appeal is the May 2007 private medical statement from Dr. S. N. which suggested the Veteran started developing low back pain due to improper distribution of weight on the left knee after the left knee replacement.  The Board finds this opinion to have no probative value.  There is no indication that the claims file was reviewed at that time.  Importantly, while it was noted that pain in the low back started after the left knee replacement, the examiner did not actually conclude that degenerative joint disease of the lumbar spine was caused or aggravated by the service-connected left knee condition.  Additionally, the opinion of Dr. S.N. does not address or establish the degree of aggravation.  As such, the opinion does not provide a legal basis for a grant of service connection based on secondary service connection.  38 C.F.R. § 3.310 (2010). There is no other competent evidence that established a baseline level of disability in determining aggravation.  

The Board finds that the medical opinion, from the VA physician who conducted the July 2011 VA examination and prepared the August 2011 VA addendum, is more probative than the May 2007 private medical statement.  As discussed above, this opinion was rendered after review of the claims file, supported with sufficient rationale, and addressed whether the low back disorder was proximately due to or aggravated by the service-connected left knee disorder.  As a result, the Board finds the VA medical opinion is competent and probative evidence which weighs against the claim on appeal.

The Board acknowledges the Veteran is competent to report symptoms that he experiences at any time regarding the low back disorder because this requires personal knowledge as it comes through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his low back disorder to the service-connected left knee disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, the Board finds the weight of the evidence is against a finding that the current low back disorder is caused or aggravated by the service-connected left knee disorder. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for low back disorder, claimed as secondary to service-connected left knee disorder.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for low back disorder, claimed as secondary to service-connected medial and lateral meniscectomies with traumatic arthritis of the left knee status post total knee replacement, is denied.


REMAND

The Veteran contends that service connection is warranted for right knee and left hip disorders, claimed as secondary to service-connected left knee disorder.  At the May 2009 DRO hearing, he stated that since he limps on the left leg, it throws the right leg out of kilter, and at the March 2012 Board hearing he reported noticing the pain and problems with his right knee and left hip about 9 to 10 years after his left knee replacement.

On VA examination for the joints in November 2007, the reported dates of onset for the claimed disabilities were 2004 for the right knee and 2005 for the left hip.  Following the evaluation and review of the claims file, the VA examiner diagnosed, in pertinent part, the Veteran with osteoarthritis of the right knee and left hip, and opined with sufficient rationale that the right knee and left hip conditions are less likely as not (less than 50/50 probability) caused by or a result of the Veteran's service-connected left knee condition.

On VA examination for the joints in July 2009, the Veteran was diagnosed with degenerative joint disease of the right knee and left hip with moderate disability.  Following the evaluation and without indication of reviewing the claims file, the VA examiner opined without a rationale that difficulty with the left hip and right knee are less likely than not secondary to the left knee and postoperative total knee replacement.

On VA examination for the joints in July 2011, the Veteran's diagnoses of mild degenerative joint disease of the right knee and left hip were confirmed.  Following the evaluations and without review of the claims file, the VA examiner opined with sufficient rationale that it is less likely as not that these disorders were caused by or the result of active military service or caused by or the result of the Veteran's left knee condition.  Subsequently, the same VA physician reviewed the claim file and reported in the August 2011 VA addendum opinion that his opinion is unchanged.

The Board finds the November 2007, July 2009, and July 2011 VA examination reports, as well as the August 2011 VA addendum opinion, are inadequate to render a decision for the remaining claims on appeal, as secondary to the service-connected left knee disorder.  As noted above, service connection is also permitted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen, 7 Vet. App. at 448.  In this case, none of the VA examiners addressed whether the right knee and left hip disorders are aggravated by the service-connected left knee disorder, thus an additional VA medical opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007).  The RO should arrange for the Veteran's claims file to be reviewed by the most recent VA physician who conducted the July 2011 VA examination and prepared the August 2011 VA addendum opinion (or a suitable substitute if that VA physician is unavailable) for the purpose of preparing an addendum.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Furnish the Veteran's entire claims file to the VA physician who conducted the July 2011 VA examination and prepared the August 2011 VA addendum opinion (or a suitable substitute if that VA physician is unavailable).  The VA physician must review of all pertinent evidence of record and prepare an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the right knee and left hip disorders are proximately due to or aggravated by the service-connected left knee disorder.  

If the VA physician finds that the right knee and/or left hip disorders is aggravated by the service-connected left knee disorder, he/she should indicate the degree of disability before aggravation and the current degree of disability.  If the VA physician finds that the right knee and/or left hip disorder is not proximately due to or aggravated by the service-connected left knee disorder, he/she must explicitly state so.

The VA physician must provide a full explanation for all opinions rendered, and include notation of the facts, medical evidence, and/or medical principles used to reach such conclusions.  If the physician cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2.  Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

